Citation Nr: 1135923	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include as due to herbicide exposure, or as secondary to a service-connected disorder.

2.  Entitlement to service connection for a neurological disorder, claimed as peripheral neuropathy, to include as due to herbicide exposure, or as secondary to a service-connected disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  A liver disorder is not shown by the medical evidence of record to be related to the Veteran's military service, to include as due to herbicide exposure, or proximately related to a service-connected disorder.

2.  A neurological disorder is not shown by the medical evidence of record to be related to the Veteran's military service, to include as due to herbicide exposure, or proximately related to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service, or as the proximate result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A neurological disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service, or as the proximate result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2004, June 2008 and April 2019 letters advised the Veteran of the regulations pertinent to service connection on direct, presumptive, and secondary bases.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA examinations to determine the etiology of any current liver or neurological disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's March 2010 remand, June and October 2010 VA medical opinions were obtained wherein the VA examiners adequately addressed the relationship between any current liver or neurological disorder and the Veteran's military service, to include herbicide exposure, or his service-connected disabilities.  The Board finds that the VA examinations obtained in this case are adequate, as they were based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiners provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its March 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he developed liver and neurological disorders as a result of military service, to include as due to exposure to Agent Orange or as secondary to his service-connected disabilities.  Review of the Veteran's service personnel records shows that he had duty in Vietnam from October 1967 to November 1968.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).  The Veteran also reported being in close proximity to areas that had been recently sprayed with herbicides, to include Agent Orange.  

Liver Disorder

The Veteran's service treatment records note that in May 1967, a medic in service, reported that the Veteran "spilled blood of [an] infectious hepatitis patient on [an] open sore."  The service treatment record further noted that the open sore was cleansed, and no further treatment was advised.  There is no other notation or reference to hepatitis or any other chronic liver disorder in service or on the February 1970 service separation examination.

The first postservice of abnormal liver function is dated in December 1996, when the Veteran had liver function test (LFT) readings of 36 for the asparatate transaminase enzyme (AST) and an abnormally high 51 for the alanine transaminase enzyme (ALT).  The AST normal range was noted as 0-37 and the ALT normal range was noted as 0-40.  April 2000 and June 2003 tests showed no evidence of hepatitis B or C antibodies, thus ruling out either of these disorders.  Further laboratory testing in March 2000, September 2000, and July 2001 continued to show normal AST values ranging from 29 to 34, and abnormally high ALT values ranging from 44 to 59.  The majority of evidence from that time through August 2006 documents that the Veteran underwent several thorough workups to determine the etiology of his elevated LFTs, and was ultimately diagnosed with non-alcoholic steatohepatitis (NASH).

A June 2003 VA examination revealed an impression of chronic hepatitis, most likely from nonalcoholic fatty liver disease, that the examiner stated was "not secondary neither . . . connected to [the Veteran's] prostate disability."  The examiner found that the Veteran did not have hereditary hemachromatosis as the laboratory testing revealed no "HFE" gene mutation.  The Veteran's serologies for hepatitis B or C have been negative as have the studies for autoimmune hepatitis, Wilson's disease, or antitrypsin disorder.  

On a July 2008 VA examination, the VA examiner diagnosed NASH following a review of the Veteran's claims file and conducting a thorough laboratory testing.  The examiner opined that NASH was not caused by or a result of military service as there was no evidence of infectious hepatitis available and NASH was not infectious.  The examiner also concluded that the Veteran's current NASH was not related to his chronic prostatitis or presumed herbicide exposure as NASH was not known to be caused by chronic prostatitis or herbicide exposure that occurred approximately 30 years ago.

The Veteran was afforded another VA examination in October 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The VA examiner noted that the Veteran was on Pravastatin for hyperlipidemia.  After conducting diagnostic and clinical test, including a liver biopsy, the resulting diagnosis was minimal mononuclear infiltrate of triads and minimal periportal fibrosis.  The examiner mentioned that the Veteran had shown normalization of his liver function enzymes and that he did not have a history of hepatitis B or C.  As to the etiology, the examiner opined that the Veteran's current liver disorder was not caused by or a result of military service, to include herbicide exposure, or any of the Veteran's service-connected disabilities, to include loss of testicle, tinnitus, chronic prostatitis and varicocele.  In support of this opinion, the examiner offered the following rationale:

[The Veteran] has a diagnosis of minimal mononuclear infiltrate of triads and minimal periportal fibrosis, with no steatohepatitis and a NASH score of 1/8 on review of his biopsy.  The etiology of these findings is uncertain, however review of the current literature does show an association with obesity (found in 69 - 100% of those how are morbidly obese) and hyperlipidemia (reported from 20-80 %) with elevation of liver enzymes.  The liver functions enzymes usually decrease with treatment of the obesity and hyperlipidemia.  There has not been an association with genitourinary problems such as those for which this Veteran is service connected (testicular loss, chronic prostatitis, and varicocele), nor with audiologic dysfunction (tinnitus), nor with herbicide exposure (including Agent Orange). . . .  The Veteran has had good treatment of his hyperlipidemia and with that has had normalization of his aminotransferases. . . .  This Veteran has a genetic predisposition to hyperlipidemia.  It can be inferred that this is the most likely etiology of these findings, not anything that transpired during his service.  In addition, the time factor would indicate that it is unlikely that any event during his service caused these mild abnormalities.

As to the issue of aggravation, the examiner opined that the Veteran did not have any significant symptoms and the liver function enzymes had normalized with treatment of his underlying hyperlipidemia.  It was further noted that his liver function was not permanently aggravated by exposure to herbicide or his service-connected disabilities, and that there was nothing in the current medical literature to indicate that testicular loss, chronic prostatitis, varicocele, or audiologic dysfunction (tinnitus), or Agent Orange, was related to the Veteran's minimal mononuclear infiltrate of triads and minimal periportal fibrosis and associated elevation of LFTs.

In this case, the issue presented is whether the Veteran's current liver disorder is related to his military service on a direct, presumptive, or secondary basis.  The medical evidence of record reflects current diagnoses of NASH or minimal mononuclear infiltrate of triads and minimal periportal fibrosis as the most recent evidence indicates normalization of LFTs.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or any time during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  However, as liver disorders are not among those diseases presumptively linked to herbicide exposure, the Veteran's current liver disorder would not warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

However, service connection is also not warranted on a direct basis.  Initially, while cognizant of the May 1967 service treatment record showing that the Veteran may have been exposed to the blood of an infectious hepatitis patient, the July 2008 VA examiner noted that there was no evidence that the Veteran was currently diagnosed with infectious hepatitis, such as hepatitis C, and that the Veteran's NASH was not a type of hepatitis that could be contracted through such exposure.  Moreover, the July 2008 VA examiner concluded that the Veteran's NASH was not due to or the result of his military service or herbicide exposure in service, because the presumed herbicide exposure would have manifested prior to the first documented evidence of LFT abnormalities in December 1996.  

In addition, the October 2010 VA examiner opined that the Veteran's current liver disorder, minimal mononuclear infiltrate of triads and minimal periportal fibrosis and associated elevation of LFTs, was not related to herbicide exposure; however that the most likely etiology was his hyperlipidemia.  The examiner noted that review of current medical literature showed an association of elevated liver enzymes with obesity and hyperlipidemia.  To that effect, the examiner indicated that the Veteran's liver function enzymes had normalized with treatment of his underlying hyperlipidemia in recent years.

Although the Veteran's claims that his liver disorder is related to herbicide exposure, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of a liver disorder is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's exposure to herbicide caused his current liver disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his liver disorder.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, service connection for a liver disorder is not warranted on a secondary basis.  The October 2010 VA examiner concluded that the Veteran's current liver disorder was not caused or aggravated by any of his service-connected disorder, because none of the Veteran's service-connected disorders, that its, loss of testicle, prostatitis, varicocele, or tinnitus, were known to result in minimal mononuclear infiltrate of triads and minimal periportal fibrosis and associated elevation of LFTs.  Review of the remaining evidence of record does not reveal any opinions relating the Veteran's liver disorder to a service-connected disorder.  For this reason, service connection for a liver disorder on a secondary basis is not warranted.

Because liver disorders are not among those diseases presumptively linked to herbicide exposure, and the evidence of record does not relate the Veteran's current liver disorder to his military service or to a service-connected disorder, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Disorder

The Veteran's service treatment records, to include his February 1970 service separation examination report, do not show a neurological disorder or neurologic abnormalities.  The first objective postservice evidence of neurological abnormalities is noted in a February 1995 private treatment record.  At that time, the Veteran noted a history of left-sided weakness beginning in 1981 when he was hospitalized for same; a full workup while an inpatient ruled out multiple sclerosis but failed to determine an etiology.  However, the next chronological record, a March 2000 private medical record, reiterated the 1981 hospitalization, but noted that the Veteran "denied any recurrent symptoms during" the 19 years since that episode.  Moreover, during the March 2000 visit, the Veteran stated he had not experienced any episodes of paresthesias, or weakness of the extremities.  Both the motor and sensory physical examinations were normal.  A November 2002 electromyelogram (EMG) was normal with no evidence of peripheral neuropathy found.  

A June 2003 VA examiner reported that the Veteran's reported weakness did "not appear to fit the clinical findings of any well-described neurological illness."  The examiner explained that "[i]n particular, the return to normal functioning after each one of these spells would argue against anything of a progressive nature."  The motor and sensory neurological examinations at the June 2003 VA examination showed no abnormalities.

The Veteran underwent a VA examination in July 2008 wherein the VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported numerous episodes of unilateral neurological symptoms, on right and left, with the onset in 1968 and hospitalization in March 1981 for left-sided weakness associated with a headache.  On clinical examination, the motor and sensory neurological examinations showed no abnormalities.  The diagnosis was episodic neurological symptoms associated with headache.  The examiner stated that the symptoms were often contralateral to the site of headache, which most likely represented migraine with prolonged aura, complicated migraine; however that this was a diagnosis of exclusion and a brain magnetic resonance imaging (MRI) should be ordered to rule out intracranial lesion.  An August 2008 MRI revealed no significant abnormality.

The Veteran was accorded another VA examination in June 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported a history of intermittent neurological symptoms with remissions.  He described that he first had general weakness, left greater than right, after he had been exposed to Agent Orange in 1968.  Thereafter, the Veteran experienced intermittent episodes of right or left-sided weakness, in 1972, 1981, and from 1997 through 2000, with various symptoms, including fatigue, occasional transient tingling of fingers, and headaches.  He reported that he had at least two episodes in the current year although he denied any symptoms at the time of the examination.  On motor and sensory function, as well as detailed reflex examination of the peripheral nerves, no abnormalities were shown.  The diagnosis was intermittent weakness, with unknown etiology and no nerve dysfunction.  The examiner stated that the Veteran's report of his symptoms was a puzzling account although it had been consistent throughout the years.  It was noted that the reported intermittent weakness resolved spontaneously and was not progressive or severe enough to have missed work.  The examiner also stated that while the workup in the past years had been comprehensive and included lumbar puncture, EMG, electroencephalogram, and the August 2008 brain MRI, none of these testing indicated of any disease process that would cause the very unusual symptoms reported by the Veteran.  

The examiner concluded that despite the Veteran's claim of peripheral neuropathy associated with toxic exposure to Agent Orange, his symptoms were not consistent with a diagnosis of peripheral neuropathy.  In reaching this conclusion, the examiner elaborated that the clinical picture reported by the Veteran, in particular the non-progressive and localized nature of the symptoms and the timeframe over which the symptoms appeared, and neurological findings made at the time of the examination were not consistent with any of the several categories of peripheral neuropathy.  The examiner also stated that the Veteran's clinical picture was not in keeping with a diagnosis of multiple sclerosis and that atypical migraines seemed to be the most likely diagnosis at that time of the examination.

With regards to the relationship between the Veteran's claimed neurological disorder and his service-connected disabilities, the examiner concluded that "[r]eview of medical literature did not reveal any relationship between tinnitus, chronic prostatitis, history of orchiectomy or varicocele and peripheral neuropathy or migraine headaches or intermittent weakness."

Based on a thorough review of the evidence of record, service connection cannot be granted on a presumptive basis, as due to herbicide exposure, because the neurological abnormalities noted in the evidence of record are not among the diseases listed under 38 C.F.R. § 3.309(e).  Although the Veteran has asserted throughout the record that he has a diagnosis of peripheral neuropathy, which is among those diseases presumptively related to herbicide exposure, such a diagnosis is not shown.  A November 2002 EMG was normal, with no evidence of peripheral neuropathy found; and the June 2003 VA examination found that the Veteran's reported weakness did "not appear to fit the clinical findings of any well-described neurological illness."  Moreover, the motor and sensory neurological examinations at the June 2003, July 2008, and June 2010 VA examinations showed no abnormalities.  Notably, the June 2010 VA examiner specifically stated that the Veteran's symptoms were not consistent with a diagnosis of peripheral neuropathy based on the clinical picture reported by the Veteran and neurological findings made at the time of the examination.  Accordingly, service connection for the claimed neurological disorder on a presumptive basis is not warranted.  

Service connection is also not warranted on a direct basis.  See Combee, 34 F.3d at 1043; see also McCartt, 12 Vet. App. at 167.  The VA physicians conducting the VA examinations in June 2003, July 2008, and June 2010 considered the Veteran's reports of intermittent, alternating bilateral upper extremity weakness to be a diagnosable disorder.  However, none of the VA examiners relate the Veteran's episodic neurological symptoms to his military service, to include exposure to Agent Orange.  

Although the Veteran claims that his current neurological abnormalities are related to herbicide exposure, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the diagnosis or etiology of disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  In that regard, the Board finds that the origin or cause of a neurological disorder is not a simple question that can be determined based on mere personal observation by a lay person but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

Finally, service connection for a neurological disorder is not warranted on a secondary basis, because the evidence does not show that the Veteran's neurological disorder is related to a service-connected disorder.  As noted above, after finding that the Veteran's reported weakness did not fit the clinical findings of any well-described neurological illness, the June 2003 VA examiner concluded that "[w]hatever the nature of the spells, I can say with a zero certainty that it is not as likely as not that [the Veteran's reported neurological symptom] is secondary to his service-connected prostatitis disability."  Additionally, the July 2008 VA opinion stated that it would require speculation to determine the etiology of the Veteran's "episodic neurological symptoms."  However, the Board accords no probative value to these opinions as the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The only probative medical opinion of record is the June 2010 VA examiner's statement that "[r]eview of medical literature did not reveal any relationship between tinnitus, chronic prostatitis, history of orchiectomy or varicocele and peripheral neuropathy or migraine headaches or intermittent weakness."  Based on the foregoing evidence, service connection on a secondary basis is not warranted.

Because the Veteran does not have a neurological disorder which is listed among the diseases presumptively linked to herbicide exposure, and the evidence of record does not relate the Veteran's neurological disorder to his military service or to a service-connected disorder, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a liver disorder is denied.

Service connection for a neurological disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


